Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 1-6 be found allowable, claims 7-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,816,133 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in scope and the limitations of the instant claims can be transparently found in the patented claims. 

Allowable Subject Matter
Provided that the above noted Double Patenting rejections are timely overcome, the following would be the examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggests a method of manufacturing a telescoping structural support comprising the steps of forming female and male telescoping sleeves being G-shaped comprising five sides such that the sleeves have first and second sides of equal width, a first side length and a second side length and an inner side parallel to the two sides of equal width, wherein all the sides and widths are coupled to each other via four rounded corners as recited within the context of the claim. 
Further, the Examiner would like to point out that is has been held that the phrase "configured to" has a narrower meaning than merely "capable of". See In re Giannelli, 739 F.3d 1375,1381 (Fed. Cir. 2014) (the phrase "adapted to" construed narrowly to mean "configured to," as opposed to "capable of' or "having the capacity to," citing Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,1349 (Fed. Cir. 2012)); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376,1380 (Fed. Cir. 2011) (construing "memory ... configured to" as "memory that must perform the recited function"); Boston Sci. Corp. v. Cordis Corp., 2006 WF 3782840 (N.D. Cal. 2006) ("A widely accepted dictionary definition of the word ‘configure’ means '[t]o design, arrange, set up, or shape with a view to specific applications or uses.' American Heritage Dictionary 386 (4th ed. 2000)").

Thus, Applicant's specification supports a narrower meaning for "configured to" than "capable of" and makes clear that, at least in the independent claims, under broadest reasonable interpretation "configured to" means more than merely "capable of".

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633